Gerald c. Mana
Attwttey Gwteral




            Attendoar   Mr. W. PM Car~pr A8ristuat

            Doer sin                   Opiaba No. O-4385
                                       Re Usblity      of T4x Awerow-
                                            ColIectot for f&w4 to col-
                                            loct pall taxa* m&r c8rtain
                                            COXUiitiOW.
             Article   2959, Revised Civil   Statutea, providear

             ‘A poll tax hall be collected from every
      peraoa between the agea of 21 and 60 years who
      rtalde in this State oa the 1st day of Jauuary,
      prwrding its levy, . . . It shall be pdd my
      time between the 1st day of rictober and the 1st
      dry of February following; and t&mparson when
      be pays it, alull ba cntitlod ta his poll tax
      receipt. even if his other taxes are unpaid.’

             Article   1046, Revised Civil Statutes, provldrac

               ‘Tbera aball be bviad and collrckd from
      evwy poraon betwwen the ages of 21 and 60 yews.
      residents within thin State on the iat day of
      Januaryof eachyear..      . . Ar~uuuaaltaxof
      $1.50 . . . SaidtaxahallbeeollhctadandLc-
      coutated for by the tax collector each yew 8ad
      tpproprhtad as herein required. Wo county abail
      levy more tbea S.25 poll tu for county pwpoasa.
      . . . .*

             ThrpolltummdMedrkrvriaatucon~e~raw
a s a g a inst l tax oa his property. and no lien attachea by
mcreforce~~a~~~~lrrgaf~tutowyafths
property of tba person. reti or p~aonal.       for the payment
of same.

              The poll turea levied, which WOIY not colioctid;
according to your statement, dwiag the mo+h ef stober.
wwe those levied 0x1January 1.1941. The &AWprovidea
that such poll ta.xra shall be paid say ttma between tiae
1st dsy of Odder     (1941) and the 1st day of February (1942).
Thus, .thc poll taxea ia gwado~ do not boeomr delinquent
uatil the lat day of Yebrurry, 1942.

             la our opinion O-1$40 rwtdered to Hotqabb     B. 5-l.
Whitercre,   County Auditor. Orrysen Ceuaty, Tutu, approved
March 23.1940. we held that the a~redaa on tha Tax Aiaeaaor-
Colhetor’a   bend were not li8ble wkere the Aaaraaor-Co~eafor
does not we due diligmac” in tbo collectton of deUaqucnt
tuaa.    The term daUnquent taxes neee~aawily ittaludea dalia-
quent poll taxes.  A copy of said opinion i,a attrch4d fOF
your iafwmatloa.
Honorable   John R. Shook. Page 3




             Thr question we we preaanted with in your requoat
~wcvcr,    concernn the failure by the ~~~aaeaaor-Collector,
through his deputies, to we due diligence in collecting
the poll taxes yrior to their beroming delinquent. While
the duty is imposed upon the official to collect such poll
taxes from the peraoan liable, the atatut, does not require
such collection at any specific time bat on the other hand,
accords to the peraonil liable for the payment of the poll
tax. the privilege of paying witbout pelulty, any time dur-
ing the period from Cktober 1st followitng the levy to tlae
1st day of February of the smcceeding yew before arid tax
hecomaa dalinqwnt.

              Article 7272 provides that all red and personal
 property held or owned by any person in thta State shall be
 Uahle for all State an@ county taxes due by the owaer thcre-
 of. including tax on real eattte; pwaowl property and*
-tax.

             Other provioioaa   of *She statutes, authorize  the
Aueaaiw-C;dllector    ef taxes to seize uui sell peraoaalty
for tL0 payment d delinquent taxes charaed against tha
owner. As to peruma inaolvmt or deiinquent, aa llwwn on
the offAcial delinquent or inaoltc?nt rolls. thy officer, ka
reqttiqd to mkke affidavit that&e has fully .compUed with
aad crhrwted all resources to c,ol?ect such taxes as wthor-
ized and requireti by certain statutes name&, including fMi-
de 7272, Vwaon’n iurnotrtrd Stattrtca. According to Articles
7260 aad 7263, Verttoa’a Amotrtad Civil Statutes, the allow-
ance of this liat.does ,not rbaoivr   the tax Aaaeaaor-Collector
from coaxtinu&sgto uaa due dUSmnce to eotleet       the ddinqttant
amount shown dw 0x4the roll.

              We have frilly conaldered the Case of Stuard, et ux
vn. Thomjmon, Tu Collector. XI1 S. W. 277, and also the rub
iag promul@ed     by the Comptroller af the State. An to the
lattar. it presumably vvaa placed i.n the hands of all Tax
Aboeanor-Goiiectorb    under da- of November 2,19SS. TMa
rulbg wu to tha effect that the Comptrollar would not op-
prove 8n annual report unless tke poll taxua wu shown to
have bean paid at the time the eraonal propew       taxes we
Nd.
E,oaarabla   Sohn K. F;hook. Page 4
          h&i. 616, 12 AU. 6361 Newell vs. Umberwax. i49 Ark. 183, 231
S.W. 8721 Town of Brookfield vo. Biprlow. 80 Vt. 428. 66 AU.
          656: Inhabitants of Colerain vs. Boll, 15 Maso. (9 &t&c.) 4998
          Vol. 3 Coolep on Tuutien (4th cd.), peragrapk lJ72.

                       lt is therefore the opiaioa of tlda departmoat t?mt
          the Tax Awuwt-Cellaeter        tkrougk kir deputfea skodd uw due
          diligence in dolwdng      payanwt of &Killfew8 at tka ti~,dku
          property taxi* at0 paid. The failure Oil the part af the ‘Tu
          ~awwor-Collector       or kh~ deputiu to collect pall t8xe* on
          any specffic oecwion betwwn Oetobar lmt ‘And Junury 3lst,
          wkw all or a put of the property taxer u*rased       ate *
          doer not w a matter af law tender said officials liable to
          tlw county or State for said poll taoa.




                                     ATTORNEY     GENERAL     Ol   TEXAS




                                         /8/ WM. J. R. KING
                                             Wm.J.&Ktal
          APPROVED    JUN l& 1942                Awiotant

          /8/   GROVER SELUCRS
                FIRST ASSISTANT
                 ATTORHEY GENERAL

          WJxKxnp


copy-mw


                                                 This opbdort coaldered usd
                                                 qpzwod   in J.&&ted Codotertu